Exhibit 10.1

GILEAD SCIENCES, INC.

SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

(As Amended and Restated Effective March 8, 2016)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   I.  

INTRODUCTION

     1    II.  

COMMENCEMENT OF PARTICIPATION

     2    III.  

TERMINATION OF PARTICIPATION

     2    IV.  

SEVERANCE PAY BENEFIT

     3    V.  

TIME AND FORM OF SEVERANCE PAY BENEFIT

     6    VI.  

DEATH OF A PARTICIPANT

     8    VII.  

AMENDMENT AND TERMINATION

     8    VIII.  

NON-ALIENATION OF BENEFITS

     10    IX.  

SUCCESSORS AND ASSIGNS

     10    X.  

LEGAL CONSTRUCTION

     10    XI.  

ADMINISTRATION AND OPERATION OF THE PLAN

     10    XII.  

CLAIMS, INQUIRIES AND APPEALS

     11    XIII.  

BASIS OF PAYMENTS TO AND FROM PLAN

     13    XIV.  

OTHER PLAN INFORMATION

     13    XV.  

STATEMENT OF ERISA RIGHTS

     13    XVI.  

AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION

     14    XVII.  

DEFINITIONS

     14    XVIII.  

EXECUTION

     19    APPENDIX A Executive Chairman and Chief Executive Officer Severance
Benefits      20   

APPENDIX B Executive Vice President, Senior Vice President and other Executive
Officers (not covered by Appendix A) Severance Benefits

     25    APPENDIX C Vice President and Senior Advisor Severance Benefits     
30   

APPENDIX D Severance Benefits for Eligible Employees other than Chief Executive
Officer, Executive Vice President, Senior Vice President, Vice President and
Senior Advisor

     35   

 

i



--------------------------------------------------------------------------------

I. INTRODUCTION

The Gilead Sciences, Inc. Severance Plan (the “Plan”) was originally adopted by
the Company effective January 29, 2003, and was subsequently amended and
restated effective January 1, 2005, on May 9, 2006. The Plan was further amended
and restated on May 8, 2007 and subsequently amended in February and May 2008 in
order to effect the following: (i) bring the Plan into documentary compliance
with Section 409A of the Code and the final Treasury Regulations thereunder and
(ii) incorporate certain transitional relief in accordance with (A) Treasury
Notice 2005-1, Q&A-19, as modified by the preamble to the proposed and the final
regulations pursuant to Section 409A of the Code, published in the Federal
Register on October 4, 2005 and April 17, 2007, respectively, and (B) Treasury
Notice 2007-86. This Plan and Summary Plan Description as so amended and
restated effects such full documentary compliance under Section 409A of the Code
and the applicable Treasury Regulations, effective January 1, 2009, and replaces
all severance or similar plans or programs of the Company previously in effect.
The Company has no severance or similar plan or program other than this Plan.1

The May 7, 2008 restatement of the Plan also revised the bonus component of the
Severance Pay Benefit formulas in Appendix A, Appendix B and Appendix C to
comply with Revenue Ruling 2008-13. Such amendment was effective as of May 7,
2008.

The Plan was further amended on December 15, 2008 to provide, effective as of
January 1, 2009, that (i) the cash severance benefits to which individuals
covered by Appendix D may become entitled under the Plan shall be paid in a lump
sum and (ii) the COBRA coverage costs that Participants may incur for the
applicable period specified in Appendix A, B, C or D following their termination
of employment shall be paid in the form of a lump sum prepayment, subject to the
Company’s collection of the applicable withholding taxes.

The Plan was amended on December 14, 2009 to provide, effective as of January 1,
2010, that the bonus component of the severance benefit formula in effect under
Appendix A and Appendix B of the Plan for the covered Participants thereunder
whose qualifying termination occurs in a non-change in control situation will no
longer calculated by applying the specified multiple in such situation to a
pro-rated portion of their average actual bonus for the three-year or shorter
period preceding the fiscal year of their termination but will instead be
calculated by applying that multiple to one hundred percent of such average
actual annual bonus.

  

 

1  The Triangle Pharmaceuticals, Inc. Severance Plan remained in effect until
January 23, 2004 and provided benefits to employees of Triangle who were
involuntarily terminated.

 

1



--------------------------------------------------------------------------------

The Plan was further amended on January 28, 2010 to limit the class of
participants eligible to qualify for the potential tax gross-up payment under
Appendices A through C to the Plan that is designed to cover any excise tax
liability they might incur under Section 4999 of the Code in connection with the
severance benefits provided to them under the Plan and to implement a greatest
after-tax benefit limitation for participants whose benefits under the Plan may
constitute parachute payments under Section 280G of the Code but who are not
otherwise eligible for any tax gross-up payment under the Plan that would cover
any resulting tax liability to which they might otherwise become subject under
Section 4999 of the Code.

The Plan was further amended on January 26, 2012 to (i) revise the Continuous
Service definition with respect to any participant who is reemployed by the
Company following an earlier termination of employment with the Company that
resulted in his or her receipt of a severance pay benefit under the Plan so that
such individual will not be entitled to any continuous service credit for his or
her prior period of employment or service with the Company or for any bridge
period between the period of such prior service and the date of his or her
re-employment and (ii) effect certain other clarifying changes to facilitate the
administration of the Plan and assure that the Plan continues to comply with
applicable laws and regulations.

The Plan was further amended on March 8, 2016 to provide that the Severance Pay
Benefit payable to the executive chair shall be as set forth in Appendix A and
that Appendix B covers any executive officer not otherwise covered by Appendix
A. In addition, the March 8, 2016 amendment eliminated the potential tax
gross-up payment provided to participants who as of January 28, 2010 were
employed in a position with the Company covered under Appendices A through C to
the Plan, which gross-up provision was designed to cover any excise tax
liability that might be incurred under Section 4999 of the Code in connection
with the severance benefits provided under the Plan, with such amendment being
effective on March 8, 2016 except as provided (unless otherwise waived by a
participant) in Section VII(b) of the Severance Plan in the event that during
the six months after March 8, 2016 there occurs the public announcement of an
event or proposed transaction which would constitute a Change in Control (as
such term is defined in the Severance Plan). Upon the effectiveness of the
amendment, a participant in the Severance Plan employed in a position that is
covered under Appendices A through C shall be provided the greatest after-tax
benefit as provided for under such Appendix.

The purpose of the Plan is to provide a Severance Pay Benefit to certain
Eligible Employees whose employment with the Company terminates under certain
prescribed circumstances. The Company is the Plan Administrator for purposes of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The
Plan is intended to comply with the requirements of Section 409A of the Code.

Capitalized terms used in this Plan shall have the meaning set forth in Section
XVII.

II. COMMENCEMENT OF PARTICIPATION

An Eligible Employee shall commence participation in the Plan upon the later of
(i) January 29, 2003 or (ii) his or her date of hire.

III. TERMINATION OF PARTICIPATION

A Participant’s participation in the Plan shall terminate upon the occurrence of
the earliest of the following:

 

(a) The Participant’s employment terminates without meeting the requirements of
Section IV(a)(i)(1).

 

(b) The Participant’s employment terminates with a provision of Section
IV(a)(ii) being applicable.

 

(c) The Participant fails to meet the requirements of Section IV(a)(i)(2).

 

(d) The Participant has received a complete distribution of his or her Severance
Pay Benefit.

 

2



--------------------------------------------------------------------------------

(e) The Participant ceases to be an Eligible Employee (other than by reason of
termination of his or her employment with the Company).

 

(f) The Plan terminates.

IV. SEVERANCE PAY BENEFIT

 

(a) Eligibility for Severance Pay Benefit.

 

  (i) Subject to Section IV(a)(ii), a Participant shall be eligible for a
Severance Pay Benefit only if the Participant meets the requirements of Section
IV(a)(i)(1) and Section IV(a)(i)(2).

 

  (1) The Participant incurs a Separation from Service as a result of an
involuntary termination of his or her Employee status by the Company because of
a Company-wide or departmental reorganization or a significant restructuring of
the Participant’s job duties; provided, however, that a Participant’s Employee
status shall also be deemed to have been involuntarily terminated by the Company
if he or she resigns because of (A) a transfer to a new work location that is
more than 50 miles from his or her previous work location, and (B) in the case
of a Participant whose Severance Pay Benefit is determined with reference to
Appendix A, B or C, a Constructive Termination (as defined in Section 11(d) of
the 2004 Equity Incentive Plan) in conjunction with a Change in Control and
within the time specified in Appendix A, B or C, as applicable.

 

3



--------------------------------------------------------------------------------

  (2) The Participant executes and delivers to the Company the Release within
the time frame prescribed by the Company therein, but in no event later than the
forty-fifth (45th) day following his or her Separation from Service, and the
period (if any such period is prescribed by the Company in the Release) for
revoking the execution of the Release under the Older Workers’ Benefit
Protection Act, 29 U.S.C. § 626(f), expires without the Participant’s revocation
of such Release. A Participant’s failure to comply on a timely basis with such
Release requirement shall render such individual ineligible to receive any
Separation Pay Benefit under the Plan.

Under no circumstances shall a Participant be eligible for a Severance Pay
Benefit under the Plan if he or she terminates Employee status for the purpose
of accepting employment with the entity that effectuates a Change in Control,
its subsidiaries or affiliates.

 

  (ii) Notwithstanding Section IV(a)(i), a Participant shall be disqualified
from receiving a Severance Pay Benefit upon the occurrence of any of the
following:

 

  (1) The Participant voluntarily terminates Employee status for any reason
prior to the termination date set by the Company;

 

  (2) The Participant’s Employee status is terminated by death or for cause
(including, without limitation, gross misconduct or dereliction of duty) or for
failure to meet performance goals or objectives as determined by the Company;

 

  (3) If the Participant is receiving short-term sick leave benefits on the date
his or her Employee status terminates, the Participant fails to execute and
deliver to the Company, within thirty (30) days after his or her Separation from
Service, a written waiver of any short-term sick leave benefits that might
otherwise be payable after such termination of Employee status;

 

  (4) The Participant terminates Employee status in order to accept employment
with an organization that is wholly or partly owned (directly or indirectly) by
the Company or an Affiliate;

 

  (5) The Participant accepts any job with a Buyer or Outsourcing Supplier;

 

  (6) The Participant is offered full-time employment with a Buyer or
Outsourcing Supplier at a new work location 50 miles or less from his or her
previous work location with the Company and taking such position would not
result in a reduction in his or her Regular Earnings;

 

4



--------------------------------------------------------------------------------

  (7) Except in the case of a Severance Pay Benefit payable on account of a
Change in Control of the Company, the Participant received a severance benefit
in connection with an acquisition effected by the Company within 24 months prior
to his or her Separation from Service; or

 

  (8) Except for a Severance Pay Benefit payable on account of a Change in
Control of the Company, the Participant has not completed six months of
Continuous Service as of the date of his or her termination of Employee status;
provided, however, that, effective May 8, 2007, such service requirement shall
not be applicable to Employees who are Vice Presidents or in Grades 21 through
34.

The business decisions that may result in a Participant qualifying for a
Severance Pay Benefit are decisions to be made by the Company in its sole
discretion. In making these decisions, similarly situated organizations,
locations, functions, classifications, and/or Participants need not be treated
in the same manner. Each Participant remains an employee at will, and the date
selected by the Company to terminate the Participant’s Employee status is within
its sole discretion.

 

(b) Amount of Severance Pay Benefit.

 

  (i) Subject to Section IV(b)(ii), the Severance Pay Benefit payable to a
Participant shall be as set forth in the applicable Appendix:

 

       Appendix A—The Executive Chairman and the Chief Executive Officer.

 

       Appendix B—Executive Vice Presidents, Senior Vice Presidents and any
other executive officers not covered by Appendix A.

 

       Appendix C—Vice Presidents and Senior Advisors.

 

       Appendix D—All Eligible Employees not covered by Appendix A, B, or C.

 

       Senior Advisors covered under Appendix C shall only be eligible for a
Severance Pay Benefit in connection with a Change in Control.

 

  (ii) Notwithstanding Section IV(b)(i), the total Severance Pay Benefit
otherwise payable to a Participant under the Plan shall be subject to reduction
(but not below zero) as follows:

 

  (1) If a Participant is reemployed by the Company or an Affiliate within the
number of weeks after his or her Separation from Service that is equal to the
number of weeks taken into consideration in calculating the Regular Earnings
component of his or her Severance Pay Benefit, the total Severance Pay Benefit
payable to such Participant shall be reduced to the dollar amount that the
Participant’s Regular Earnings would have been for the period from the date of
termination to the date of reemployment. In all cases, the reduced benefit will
be based on the Participant’s Regular Earnings used to calculate such
Participant’s Severance Pay Benefit under the Plan. A Participant will be
considered “reemployed” under the Plan for purposes of the foregoing repayment
provision if he or she is rehired as an Employee or if he or she is retained at
a Company facility as or through a contractor for more than a full-time
equivalent of more than 45 work days.

 

5



--------------------------------------------------------------------------------

  (2) If a Participant is employed by a Buyer or Outsourcing Vendor within the
number of weeks after his or her Separation from Service that is equal to the
number of weeks taken into consideration in calculating the Regular Earnings
component of his or her Severance Pay Benefit, the total Severance Pay Benefit
payable to such Participant shall be reduced to the dollar amount that the
Participant’s Regular Earnings would have been for the period from the date of
termination to the date of employment with the Buyer or Outsourcing Vendor.

 

       Section IV(b)(ii)(2) may be waived in writing by the Company in its sole
discretion.

 

  (3) The Severance Pay Benefit shall be reduced by severance pay or other
similar benefits payable under any other plan or policy of the Company or an
Affiliate or government required payment (other than unemployment compensation
under United States law), including, but not limited to, any benefit enhancement
program adopted as part of a pension plan, but only to the extent the time and
form of such alternative payments do not otherwise result in an impermissible
acceleration or deferral under Code Section 409A of the Severance Pay Benefit
payable under this Plan.

 

  (4) The Severance Pay Benefit shall be reduced by any amounts payable pursuant
to the Worker Adjustment and Retraining Notification Act (“WARN”) or any other
similar federal, state or local statute, but such reduction shall be effected in
a manner that does not otherwise result in an impermissible acceleration or
deferral under Code Section 409A of the Severance Pay Benefit payable under this
Plan.

 

  (5) The Severance Pay Benefit shall be reduced by the amount of any
indebtedness owed to the Company, but only to the extent such offset would not
otherwise contravene any applicable limitations of Code Section 409A.

 

(c) Repayment of the Severance Pay Benefit.

If the Participant has received payment under the Plan in excess of the
Severance Pay Benefit, as reduced in accordance with Section IV(b)(ii), the
Participant must agree as a condition of reemployment that such excess will be
repaid to the Company within sixty (60) days after the date his or her
reemployment commences.

V. TIME AND FORM OF SEVERANCE PAY BENEFIT

 

(a)

The Severance Pay Benefit (other than the Lump Sum Health Care Payment) for each
Participant, other than a Participant whose Severance Pay Benefit is determined
pursuant to Appendix D, shall be paid in equal periodic installments over the
total number of weeks taken into account in calculating the Regular Earnings
component of the Severance Pay Benefit to which such Participant is entitled.
Except as set forth below, such installments shall be payable over the
applicable period on the regularly scheduled pay dates in effect for the
Company’s salaried employees, beginning with the first such pay date within the
sixty (60)-day period measured from the date of his or her Separation from
Service on which both (A) the Release delivered by the Participant in accordance
with Section IV(a)(i)(2) is effective following the expiration of the applicable
maximum review and revocation periods and (B) any waiver required of the
Participant pursuant to Section IV(a)(ii)(3) has been delivered on a timely
basis to the Company and in the case of such waiver the thirty (30)-day maximum
delivery period has expired, or beginning on such subsequent date thereafter as
the Company may determine in its

 

6



--------------------------------------------------------------------------------

  sole discretion, but in no event shall the first such installment be paid
later than the last day of such sixty (60)-day period, provided (i) such Release
and waiver have each been delivered to the Company within the required time
period following the Participant’s Separation from Service, as set forth in
Section IV, (ii) such Release has not been revoked and (iii) should such sixty
(60)-day period measured from the date of the Participant’s Separation from
Service extend over two calendar years, then the first such installment of the
Severance Pay Benefit shall be paid during the portion of that sixty (60)-day
period that occurs in the second calendar year.

 

(b) For purposes of Section 409A of the Code, the Severance Pay Benefit payable
pursuant to Section V(a) above shall be deemed to be a series of separate
payments, with each installment of the Severance Pay Benefit to be treated as a
separate payment.

 

(c) The Severance Pay Benefit for each Participant whose Severance Pay Benefit
is determined pursuant to Appendix D shall be paid in a lump sum on the first
regularly scheduled pay date for the Participant’s former job and location that
occurs within the sixty (60)-day period measured from the date of his or her
Separation from Service on which both (A) the Release delivered by the
Participant in accordance with Section IV(a)(i)(2) is effective following the
expiration of the applicable maximum review and revocation periods and (B) any
waiver required of the Participant pursuant to Section IV(a)(ii)(3) has been
delivered on a timely basis to the Company and in the case of such waiver the
thirty (30)-day maximum delivery period has expired, or on such subsequent date
thereafter as the Company may determine in its sole discretion, but in no event
shall such lump sum payment be made later than the last day of such sixty
(60)-day period, provided (i) such Release and waiver have each been delivered
to the Company within the required time period following the Participant’s
Separation from Service, as set forth in Section IV, (ii) such Release has not
been revoked and (iii) should such sixty (60)-day period measured from the date
of the Participant’s Separation from Service extend over two calendar years,
then such lump sum payment shall be made during the portion of that sixty
(60)-day period that occurs in the second calendar year.

 

(d) Notwithstanding any provision to the contrary in this Section V or any other
Section of the Plan, other than Section V(e) and (f) below, no Severance Pay
Benefit (or component thereof) that is deemed to constitute “nonqualified
deferred compensation” within the meaning of and subject to Section 409A of the
Code shall commence with respect to a Participant until the earlier of (i) the
first day of the seventh (7th) month following the date of such Participant’s
Separation from Service or (ii) the date of his or her death, if the Participant
is deemed at the time of such Separation from Service to be a Specified Employee
and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, all payments deferred pursuant to this Section
V(d), whether they were otherwise payable in installments or a lump sum, shall
be paid in a lump sum to the Participant, and any remaining Severance Pay
Benefit shall be paid in accordance with the schedule described in Section V(a)
above or in a lump sum to the extent such Severance Pay Benefit is to be paid
pursuant to Section V(c) above.

 

(e)

Notwithstanding Section V(d), should a Participant who is a Specified Employee
at the time of his or her Separation from Service become entitled to a General
Severance Pay Benefit prior to the occurrence of a Change in Control, then the
portion of that Severance Pay Benefit that does not exceed the dollar limit
described below and is otherwise scheduled to be paid no later than the last day
of the second calendar year following the calendar year in which his or her
Separation from Service occurs will not be subject to any deferred commencement
date under Section V(d) and shall be paid to such Participant as it becomes due
under Section V(a), provided and only if such portion qualifies as an
involuntary separation pay plan in accordance with the requirements set forth in
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations. For purposes of this
Section V(e), the applicable

 

7



--------------------------------------------------------------------------------

  dollar limitation will be equal to two (2) times the lesser of (A) the
Participant’s annualized compensation (based on his or her annual rate of pay
for the taxable year preceding the taxable year of his or her Separation from
Service, adjusted to reflect any increase during that taxable year which was
expected to continue indefinitely had such Separation from Service not occurred)
or (B) the compensation limit under Section 401(a)(17) of the Code as in effect
in the year of the Separation from Service. To the extent the portion of the
Severance Pay Benefit to which such Participant would otherwise be entitled
under Section V(a) during the deferral period under Section V(d) exceeds the
foregoing dollar limitation, such excess shall be paid in a lump sum upon the
expiration of that deferral period, in accordance with the payment delay
provisions of Section V(d), and the remainder of the Severance Pay Benefit (if
any) shall be paid in accordance with the schedule described in Section V(a). In
no event, however, shall this Section V(e) be applicable to any Severance Pay
Benefit (or any portion thereof) which does not qualify as an involuntary
separation pay plan under Section 1.409A-(b)(9)(iii) of the Treasury
Regulations.

 

(f) Section V(d) shall not apply to the lump sum prepayment of COBRA Coverage
Costs under Appendix A through D to the extent the dollar amount of that
prepayment does not exceed the applicable dollar amount in effect under
Section 402(g)(1)(B) of the Code for the calendar year in which the
Participant’s Separation form Service occurs.

 

(g) Notwithstanding any other provision of the Plan to the contrary, no
distribution shall be made from the Plan that would constitute an impermissible
acceleration of payment as defined in Section 409A(3) of the Code and the
Treasury Regulations thereunder.

 

(h) No interest shall be paid on a Severance Pay Benefit required to be deferred
in accordance with the foregoing.

VI. DEATH OF A PARTICIPANT

If a Participant dies after qualifying for a Severance Pay Benefit but before
such benefit is completely paid, the balance of the Severance Pay Benefit shall
be paid in a lump sum to the Participant’s Beneficiary not later than the later
of (i) December 31 of the year in which the Participant’s death occurred or
(ii) the fifteenth (15th) day of the third (3rd) calendar month following the
date of the Participant’s death.

VII. AMENDMENT AND TERMINATION

 

(a) General Rule.

Although the Company expects to continue the Plan indefinitely, inasmuch as
future conditions cannot be foreseen, (subject to Sections VII(b) and (c)) the
Company reserves the right to amend or terminate the Plan at any time by action
of its Board of Directors or by action of a committee or individual(s) acting
pursuant to a valid delegation of authority of the Board of Directors. However,
no amendment or termination shall adversely affect the right of a Participant
who incurs a Separation from Service prior to the date of such amendment or
termination to:

 

  (i) receive the unpaid balance of any Severance Pay Benefit that has become
payable in accordance with the foregoing provisions of the Plan, with such
balance to be paid in accordance with the provisions of the Plan in effect
immediately prior to such amendment or termination; or

 

  (ii) qualify for a Severance Pay Benefit upon the timely execution and
delivery of the requisite Release after the date of such amendment or
termination.

 

8



--------------------------------------------------------------------------------

(b) Restrictions on Amendments.

Notwithstanding Section VII(a) of the Plan, and except to the extent required to
comply with applicable law, no termination of the Plan and no amendment
described below shall be effective if adopted within six months before or at any
time after the public announcement of an event or proposed transaction which
would constitute a Change in Control (as such term is defined prior to such
amendment); provided, however, that such an amendment or termination of the Plan
may be effected, even if adopted after such a public announcement, if (a) the
amendment or termination is adopted after any plans have been abandoned to cause
the event or effect the transaction which, if effected, would have constituted
the Change in Control, and the event which would have constituted the Change in
Control has not occurred, and (b) within a period of six months after such
adoption, no other event constituting a Change in Control has occurred, and no
public announcement of a proposed transaction which would constitute a Change in
Control has been made, unless thereafter any plans to effect the Change in
Control have been abandoned and the event which would have constituted the
Change in Control has not occurred.

The amendments prohibited by this Section VII(b) include any amendment which is
executed (or would otherwise become effective) at the request of a third party
who effectuates a Change in Control or any amendment which, if adopted and given
effect would:

 

  (i) For any individual who is an Eligible Employee as of the Change in
Control, deprive such individual of coverage under the Plan as in effect at the
time of such amendment;

 

  (ii) Limit eligibility for or reduce the amount of any Severance Pay Benefit;
or

 

  (iii) Amend Section VII, IX, or the definitions of the terms “Change in
Control” or “Successors and Assigns” in Section XVII of the Plan.

No person shall take any action that would directly or indirectly have the same
effect as any of the prohibited amendments or termination described in this
Section VII(b).

 

(c) No Change in Payment Schedule.

Under no circumstances shall any amendment or termination of the Plan affect or
modify the payment schedule in effect for a Participant’s Severance Pay Benefit
in a manner which would otherwise result in an impermissible acceleration or
deferral of that payment schedule under Code Section 409A.

 

(d) Amendments to Comply with Section 409A of the Code.

Notwithstanding any provision of Section VII to the contrary, the Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify this Plan as may be
necessary to ensure the Severance Pay Benefits provided under this Plan are made
in a manner that qualifies for exemption from, or otherwise complies with,
Section 409A of the Code; provided, however, that the Company makes no
representation that the Severance Pay Benefit provided under this Plan will be
exempt from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to the Severance Pay Benefits
provided under this Plan.

To the extent there is any ambiguity as to whether any provision of this Plan
would otherwise contravene one or more requirements or limitations of Code
Section 409A applicable to the Plan, such provision shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Code Section 409A and the Treasury Regulations
thereunder.

 

9



--------------------------------------------------------------------------------

VIII. NON-ALIENATION OF BENEFITS

To the full extent permitted by law and except as expressly provided in the
Plan, no Severance Pay Benefit shall be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, or charge, and any attempt to
do so shall be void.

IX. SUCCESSORS AND ASSIGNS

The Plan shall be binding upon the Company, its Successors and Assigns.
Notwithstanding that the Plan may be binding upon such Successors and Assigns by
operation of law, the Company shall require any Successor or Assign to expressly
assume and agree to be bound by the Plan in the same manner and to the same
extent that the Company would be if no succession or assignment had taken place.

X. LEGAL CONSTRUCTION

This Plan is governed by and shall be construed in accordance with the Code and
ERISA and, to the extent not preempted by ERISA, with the laws of the State of
California.

XI. ADMINISTRATION AND OPERATION OF THE PLAN

 

(a) Plan Sponsor and Plan Administrator.

The Company is the “Plan Sponsor” and the “Plan Administrator” of the Plan as
such terms are used in ERISA.

 

(b) Administrative Power and Responsibility.

The Company in its capacity as Plan Administrator of the Plan is the named
fiduciary that has the authority to control and manage the operation and
administration of the Plan. The Company shall make such rules, regulations,
interpretations, and computations and shall take such other action to administer
the Plan as it may deem appropriate. The Company shall have the sole discretion
to interpret the provisions of the Plan and to determine eligibility for
benefits pursuant to the objective criteria set forth in the Plan. In
administering the Plan, the Company shall at all times discharge its duties with
respect to the Plan in accordance with the standards set forth in section
404(a)(l) of ERISA. The Company may engage the services of such persons or
organizations to render advice or perform services with respect to its
responsibilities under the Plan as it shall determine to be necessary or
appropriate. Such persons or organizations may include (without limitation)
actuaries, attorneys, accountants and consultants.

 

(c) Review Panel.

Upon receipt of a request for review, the Company shall appoint a Review Panel
that shall consist of three or more individuals. The Review Panel shall be the
named fiduciary that shall have authority to act with respect to appeals from
denial of benefits under the Plan.

 

(d) Service in More Than One Fiduciary Capacity.

Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan.

 

10



--------------------------------------------------------------------------------

(e) Performance of Responsibilities.

The responsibilities of the Company under the Plan shall be carried out on its
behalf by its officers, employees, and agents. The Company may delegate any of
its fiduciary responsibilities under the Plan to another person or persons
pursuant to a written instrument that specifies the fiduciary responsibilities
so delegated to each such person.

 

(f) Employee Communications and Other Plan Activities.

In communications with its employees and in any other activities relating to the
Plan, the Company shall comply with the rules, regulations, interpretations,
computations, and instructions that were issued to administer the Plan. With
respect to matters relating to the Plan, directors, officers, and employees of
the Company shall act on behalf or in the name of the Company in their capacity
as directors, officers, and employees and not as individual fiduciaries.

XII. CLAIMS, INQUIRIES AND APPEALS

 

(a) Claims for Benefits and Inquiries.

All claims for benefits and all inquiries concerning the Plan or present or
future rights to benefits under the Plan, shall be submitted to the Plan
Administrator in writing and addressed as follows: “Gilead Sciences, Inc., Plan
Administrator under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404” or such other location as communicated to the
Participant. A claim for benefits shall be signed by the Participant, or if a
Participant is deceased, by such Participant’s spouse or registered domestic
partner, designated beneficiary or estate, as the case may be.

 

(b) Denials of Claims.

In the event that any claim for benefits is denied, in whole or in part, the
Plan Administrator shall notify the claimant in writing of such denial and of
the right to a review thereof. Such written notice shall set forth in a manner
calculated to be understood by the claimant, specific reasons for such denial,
specific references to the Plan provision on which such denial is based, a
description of any information or material necessary to perfect the claim, an
explanation of why such material is necessary, an explanation of the Plan’s
review procedure which includes information on how to appeal the denial and a
statement regarding the claimant’s right to bring a civil action under ERISA
section 502(a) following an adverse benefit determination on review. Such
written notice shall be given to the claimant within 90 days after the Plan
Administrator receives the claim, unless special circumstances require an
extension of time of up to an additional 90 days for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. This notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render its decision on the claim for benefits. The
claimant shall be permitted to appeal such denial in accordance with the Review
Procedure set forth below.

 

(c) Review Panel.

The Plan Administrator shall appoint a “Review Panel,” consisting of three or
more individuals who may (but need not) be employees of the Company. The Review
Panel shall be the named fiduciary that has the authority to act with respect to
any appeal from a denial of benefits.

 

11



--------------------------------------------------------------------------------

(d) Requests for a Review.

Any person whose claim for benefits is denied in whole or in part, or such
person’s duly authorized representative, may appeal from such denial by
submitting a request for a review of the claim to the Review Panel within 60
days after receiving written notice of such denial from the Plan Administrator.
A request for review shall be in writing and shall be addressed as follows:
“Review Panel under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404” or such other location as communicated to the
Participant. A request for review shall set forth all of the grounds on which it
is based, all facts in support of the request and any other matters that the
claimant deems pertinent. As part of the review procedure, the claimant or the
claimant’s duly authorized representative may submit written comments,
documents, records and other information related to the claim. The Review Panel
will consider all comments, documents, records and other information submitted
by the claimant or the claimant’s duly authorized representative relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination. The claimant will be provided, upon request
and free of charge, reasonable access to and copies of all documents, records or
other information (all of which must not be privileged) relevant to the benefit
claim. The Review Panel may require the claimant to submit such additional
facts, documents or other material as it may deem necessary or appropriate in
making its review.

 

(e) Decision on Review.

The Review Panel shall act on each request for review and notify the claimant
within 60 days after receipt thereof unless special circumstances require an
extension of time, up to an additional 60 days, for processing the request. If
such an extension for review is required, written notice of the extension shall
be furnished to the claimant within the initial 60-day period. The Review Panel
shall give prompt, written notice of its decision to the claimant and to the
Plan Administrator. In the event that the Review Panel confirms the denial of
the claim for benefits, in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the claimant, the specific reasons for
such denial, specific references to the Plan provisions on which the decision is
based, a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the benefit claim, a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures, and a statement informing the claimant
of his or her right to bring a civil action under ERISA section 502(a).

 

(f) Rules and Procedures.

The Review Panel shall establish such rules and procedures, consistent with the
Plan and with ERISA, as it may deem necessary or appropriate in carrying out its
responsibilities under this Section XII. The Review Panel may require a claimant
who wishes to submit additional information in connection with an appeal from
the denial of benefits to do so at the claimant’s own expense.

 

(g) Exhaustion of Remedies.

No legal action for benefits under the Plan shall be brought unless and until
the claimant:

 

  (i) has submitted a written claim for benefits in accordance with Section
XII(a);

 

12



--------------------------------------------------------------------------------

  (ii) has been notified by the Plan Administrator that the claim is denied;

 

  (iii) has filed a written request for a review of the claim in accordance with
Section XII(d); and

 

  (iv) has been notified in writing that the Review Panel has affirmed the
denial of the claim.

XIII. BASIS OF PAYMENTS TO AND FROM PLAN

All Severance Pay Benefits under the Plan shall be paid by the Company. The Plan
shall be unfunded and benefits hereunder shall be paid only from the general
assets of the Company.

XIV. OTHER PLAN INFORMATION

 

(a) Plan Identification Numbers.

The Employer Identification Number (EIN) assigned to the Plan Sponsor (Gilead
Sciences, Inc.) by the Internal Revenue Service is 94-3047598. The Plan Number
(PN) assigned to the Plan by the Plan Sponsor pursuant to instructions of the
Internal Revenue Service is 508.

 

(b) Ending Date of the Plan’s Fiscal Year.

The date of the end of the year for the purpose of maintaining the Plan’s fiscal
records is December 31.

 

(c) Agent for the Service of Legal Process.

The agent for the service of legal process with respect to the Plan is the
Secretary of Gilead Sciences, Inc., 333 Lakeside Drive, Foster City, CA 94404.
The service of legal process may also be made on the Plan by serving the Plan
Administrator.

 

(d) Plan Sponsor and Administrator.

The “Plan Sponsor” and the “Plan Administrator” of the Plan is Gilead Sciences,
Inc., 333 Lakeside Drive, Foster City, CA 94404; 650-522-5800 or such other
location as communicated to the Participant. The Plan Administrator is the named
fiduciary charged with responsibility for administering the Plan.

XV. STATEMENT OF ERISA RIGHTS

As a participant in this Plan (which is a welfare plan sponsored by the
Company), you are entitled to the following rights and protection under ERISA:

 

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations such as work sites, all Plan documents, collective
bargaining agreements and copies of all documents filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure of the Employee
Benefits Security Administration.

 

(b) Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

 

(c) In addition to creating rights for Plan Participants, ERISA imposes duties
upon the people responsible for the operation of the employee benefit Plan. The
people who operate your Plan, called “fiduciaries” of the Plan, have a duty to
do so prudently and in the interest of you and other Plan Participants and
Beneficiaries.

 

13



--------------------------------------------------------------------------------

(d) No one, including your employer, your union, nor any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a Plan benefit or exercising your rights under ERISA. If your claim
for a Plan benefit is denied in whole or in part, you must receive a written
explanation of the reason for the denial. You have the right to have the claim
reviewed and reconsidered.

 

(e) Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that the Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

 

(f) If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Labor, listed in your telephone directory
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

XVI. AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION

ERISA requires Gilead Sciences, Inc., as the Plan Administrator of a benefit
plan sponsored by the Company, to make available for your examination the Plan
documents under which the Plan is established and operated.

The pertinent Plan documents include official Plan texts and any other documents
under which the Plan is established or operated, and applicable collective
bargaining agreements.

These Plan documents are available for your examination at the Plan
Administrator’s office, 333 Lakeside Drive, Foster City, CA 94404, and at
certain other locations such as the Company’s Human Resources offices.

XVII. DEFINITIONS

 

(a) “Affiliate” means a member of the Affiliated Group other than Gilead
Sciences, Inc. and any Subsidiary.

 

(b) “Affiliated Group” means the Company and each member of the group of
commonly controlled corporations or other businesses that include the Company,
as determined in accordance with Section 414(b) and (c) of the Code and the
Treasury Regulations issued thereunder.

 

14



--------------------------------------------------------------------------------

(c) “Beneficiary” means the person or persons so designated by a Participant. A
Participant may change or revoke a designation of a Beneficiary at any time. To
be effective, any designation of a Beneficiary, or any change or revocation
thereof, must be made in writing on the prescribed form and must be received by
the Company (in a form acceptable to the Company) before the Participant’s
death. If a Participant fails to make a valid designation of a Beneficiary, or
if the validly designated Beneficiary is not living when a payment is to be made
to such Beneficiary hereunder, the Participant’s Beneficiary shall be the
Participant’s spouse or registered domestic partner if then living or, if not,
the Participant’s estate.

 

(d) “Buyer” means an entity that purchases (or has purchased) some or all of the
Affiliated Group’s interest applicable to the operation in which the Participant
is employed, or an entity that is a direct or indirect successor in ownership or
management of the operation in which the Participant is employed.
Notwithstanding the above, Buyer shall not include the entity that effectuates a
Change in Control.

 

(e) “Change in Control” means an event which constitutes a change in control of
the Company as defined in Section 2(i) of the Gilead Sciences, Inc. 2004 Equity
Incentive Plan, as it may be amended from time to time or any successor to such
provision.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

 

(g) “Company” means Gilead Sciences, Inc. Where the context requires, “Company”
also includes its Subsidiaries, and any of their Successors and Assigns.

 

(h) “Continuous Service” means the sum of the following:

 

(i) Any period of time during which a person qualifies as an Eligible Employee
or, having once so qualified, is on a leave of absence with pay, a paid vacation
or holiday or is receiving benefits under the Company’s short-term disability
plan; or;

 

  (i) Any other period that constitutes Continuous Service under written rules
or procedures adopted from time to time by the Company, subject to such terms
and conditions as the Company may establish; and any period of time while
employed by the Company’s Successor or Assigns that that would have constituted
Continuous Service if the service had been with the Company prior to the Change
in Control.

If an Eligible Employee’s Continuous Service is interrupted and the Eligible
Employee subsequently returns to a status that constitutes Continuous Service,
such prior Continuous Service shall be disregarded for all purposes of the Plan.
However, should an Eligible Employee terminate employment under circumstances
that do not result in his or her receipt of a Severance Pay Benefit under the
Plan and such individual be reemployed by the Company (or any entity that is at
the time a Subsidiary of the Company) within one year following his or her
termination of Continuous Service without the receipt of a Severance Pay Benefit
hereunder, then both his or her Continuous Service prior to such termination and
the time period between the date of such termination and the date of such
subsequent reemployment will be considered Continuous Service. An Eligible
Employee whose termination of employment and concurrent cessation of Continuous
Service results in his or her receipt of a Severance Pay Benefit under the Plan
shall not, upon his or her subsequent re-employment by the Company (or any
entity that is at the time a Subsidiary of the Company), be entitled to any
Continuous Service credit for any prior period of employment or service with the
Company or any Subsidiary or for the bridge period between the period of such
prior service and the date of his or her re-employment.

 

15



--------------------------------------------------------------------------------

  (ii) “Determination Date” means each December 31.

 

(j) “Eligible Employee” means any common law employee on the U.S. dollar payroll
of the Company or any Subsidiary who (i) is not on the payroll of a person other
than the Company or such Subsidiary and is for any reason deemed by the Company
or any Subsidiary to be a common law employee of the Company or such Subsidiary;
(ii) is not considered by the Company or any Subsidiary in its sole discretion
to be an independent contractor, regardless of whether the individual is in fact
a common law employee of the Company or such Subsidiary; and (iii) who at the
time of his or her Separation from Service with the Company or such Subsidiary
is not on a Leave of Absence Without Pay. An individual’s status as an Eligible
Employee shall be determined by the Company in its sole discretion, and such
determination shall be conclusively binding on all persons. Notwithstanding the
foregoing, “Eligible Employee” does not include an employee or former employee
of an entity the stock or assets of which are acquired by the Company or any
Subsidiary, unless and until the Company’s management determines that the Plan
shall be applicable to such employees or former employees.

 

(k) “Employer Group” means the Company and each other member of the group of
commonly controlled corporations or other businesses that include the Company,
as determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1),
(2) and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses that are under common control
for purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in
Section 1.414(c)-2 of the Treasury Regulations.

 

(l) “Employee” means an individual for so long as he or she is in the employ of
at least one member of the Employer Group, subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

 

(m) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time-to-time.

 

(n) “Family Leave” means a leave under the Company’s family leave policy.

 

(o) “Leave of Absence Without Pay” means a leave of absence without pay under
the Company’s leave of absence policy.

 

(p) “Outsourcing Supplier” means an entity to whom the Company outsources a
function performed by Eligible Employees where the Company agrees with such
entity in the outsourcing agreement that it will offer jobs to current Eligible
Employees performing that function for the Company.

 

(q) “Participant” means any Eligible Employee who has commenced participation in
the Plan pursuant to Section II and whose participation has not terminated
pursuant to Section III.

 

(r) “Plan” means the Gilead Sciences, Inc. Severance Plan.

 

(s) “Plan Administrator” means the Company.

 

16



--------------------------------------------------------------------------------

(t) “Regular Earnings” means straight-time wages or salary paid to a Participant
by any entity within the Employer Group for working a regular work schedule or
for a leave of absence with pay, and shall include any amount that is
contributed to any employee benefit plan on behalf of the Participant by any
entity within the Employer Group under a salary reduction agreement entered into
pursuant to such plan and that is excluded from the Participant’s gross income
under section 125, 132(f), or 402(g) of the Code.

 

(u) “Release” means a Release in the form prescribed by the Company in its sole
discretion, pursuant to which the Participant shall waive all employment-related
claims in connection with his or her employment with the Employer Group and the
termination of that employment, other than claims for benefits under the actual
terms of an employee benefit plan and worker’s compensation. For employees
subject to the Age Discrimination in Employment Act, such Release shall be
structured so as to comply with the requirements of the Older Workers’ Benefit
Protection Act, 29 U.S.C. § 626(f). The form of Release may vary among
categories of employees and from employee to employee within any category of
employees.

 

(v) “Severance Pay Benefit” means a benefit provided by the Plan, as determined
pursuant to Section IV.

 

(w) “Specified Employee” shall mean a “key employee” (within the meaning of that
term under Code Section 416(i)). Effective as of January 1, 2005, a Specified
Employee is an Eligible Employee who, at any time during the twelve (12)-month
period ending with the applicable Determination Date, is:

 

  (i) An officer of the Company or any other member of the Affiliated Group
having aggregate annual compensation from the Company and/or one or more other
members of the Affiliated Group greater than the compensation limit in effect at
the time under Section 416(i)(1)(A)(i) of the Code, provided that no more than
fifty officers of the Company shall be determined to be Specified Employees as
of any Determination Date;

 

  (ii) A five percent owner of the Company or any other member of the Affiliated
Group; or

 

  (iii) A one percent owner of the Company or any other member of the Affiliated
Group who has aggregate annual compensation from the Company and/or one or more
other members of the Affiliated Group of more than $150,000.

If an Eligible Employee is determined to be a Specified Employee on a
Determination Date, then such Eligible Employee shall be considered a Specified
Employee for purposes of the Plan during the period beginning on the first
April 1 following the Determination Date and ending on the next March 31.

For purposes of determining an officer’s compensation when identifying Specified
Employees, compensation is defined in accordance with Treas. Reg.
§1.415(c)-2(a), without applying any safe harbor, special timing or other
special rules described in Treas. Reg. §§ 1.415(c)-2(d), 2(e) and 2(g).

 

(x) “Subsidiary” means any corporation with respect to which Gilead Sciences,
Inc., one or more Subsidiaries, or Gilead Sciences, Inc., together with one or
more Subsidiaries, own not less than 80% of the total combined voting power of
all classes of stock entitled to vote, or not less than 80% of the total value
of all shares of all outstanding classes of stock.

 

(y) “Successors and Assigns” means a corporation or other entity acquiring all
or substantially all the assets and business of the Company (including the Plan)
whether by operation of law or otherwise.

 

17



--------------------------------------------------------------------------------

(z) “Separation from Service” means the Participant’s cessation of Employee
status. For purposes of the Plan, a Separation from Service shall be determined
in accordance with the following standards:

A Separation from Service will not be deemed to have occurred if the Participant
continues to provide services to one or more members of the Employer Group
(whether as a common-law employee or non-employee consultant or contractor) at
an annual rate that amounts to 50% or more of the services rendered, on average,
during the immediately preceding 36-months of employment with the Employer Group
(or if employed by the Employer Group less than 36 months, such lesser period).

A Separation from Service will be deemed to have occurred if the Participant’s
service with the Employer Group (whether as a common-law employee or
non-employee consultant or contractor) is permanently reduced to an annual rate
that amounts to 20% or less of the services rendered, on average, during the
immediately preceding 36 months of employment with the Employer Group (or if
employed by the Employer Group less than 36 months, such lesser period).

If such services are permanently reduced to more than 20% but less than 50% of
the average over the prior 36 months (or lesser period), a Separation from
Service may be deemed to occur based on the facts and circumstances, including,
but not limited to, whether the Participant is treated as an employee for other
purposes, such as participation in employee benefit programs, and whether the
Participant is able to perform services for other unrelated entities.

In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while the Participant is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months or any longer period for which such Participant’s right to reemployment
with one or more members of the Employer Group is provided either by statute or
contract; provided, however, that in the event of a Participant’s leave of
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of not less
than six (6) months and that causes such individual to be unable to perform his
or her duties as an Employee, no Separation from Service shall be deemed to
occur during the first twenty-nine (29) months of such leave. If the period of
leave exceeds six (6) months (or twenty-nine (29) months in the event of
disability as indicated above) and the Participant’s right to reemployment is
not provided either by statute or contract, then such Participant will be deemed
to have a Separation from Service on the first day immediately following the
expiration of such six (6)-month or twenty-nine (29)-month period.

This definition of Separation from Service shall not be interpreted as limiting
the right of the Company or any other member of the Employer Group to terminate
the employment of an individual while on military leave, sick leave or other
bona fide leave of absence, to the extent permissible under applicable law.

 

(aa) “2004 Equity Incentive Plan” means the Gilead Sciences, Inc. 2004 Equity
Incentive Plan, as it may be amended from time to time or any successor to such
provision.

 

(bb) “Year of Continuous Service” means the number of days (as defined by the
Company in written rules adopted by it from time to time) of Continuous Service,
divided by 365. A Participant’s Severance Pay Benefit calculation shall include
both full and any partial Years of Continuous Service.

 

18



--------------------------------------------------------------------------------

XVIII. EXECUTION

The Company has caused its duly-authorized officer to execute the foregoing Plan
as amended and restated effective as of March 8, 2016.

GILEAD SCIENCES, INC.

By: Katie Watson

Executive Vice President, Human Resources

 

19



--------------------------------------------------------------------------------

APPENDIX A

Executive Chairman and Chief Executive Officer

Severance Benefits

 

A. Change in Control Severance Pay Benefit.

If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring either within the 24-month period
following a Change in Control or within the applicable period, as specified in
the definition thereof in Section 11(d) of the 2004 Equity Incentive Plan, that
precedes such Change in Control (the “Change in Control Period”), the Severance
Pay Benefit shall be:

 

  1. Three times annual Regular Earnings plus three times the average of the
actual bonuses paid to the Participant (or otherwise earned but deferred in
whole in part) under the Company’s annual bonus plan applicable to the
Participant for the three fiscal years (or such fewer number of complete fiscal
years of employment) immediately preceding the fiscal year in which the
Participant’s employment terminates.

 

  2. A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount
equal to thirty-six (36) times the amount by which (i) the monthly cost that
would be payable by the Participant, as measured as of the date of his or her
termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of such termination of employment exceeds
(ii) the monthly amount payable at such time by a similarly-situated executive
whose employment with the Company has not terminated to obtain group health care
coverage at the same level. The Company shall pay the Lump Sum Health Care
Payment to the Participant on the first regularly scheduled pay date for the
Participant’s former job and location that occurs within the sixty (60)-day
period measured from the date of his or her Separation from Service on which
both (A) the Release delivered by the Participant in accordance with Section
IV(a)(i)(2) of the Plan is effective following the expiration of the applicable
maximum review and revocation periods and (B) any waiver required of the
Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered on a
timely basis to the Company and in the case of such waiver the thirty (30)-day
maximum delivery period has expired, or on such subsequent date thereafter as
the Company may determine in its sole discretion, but in no event shall such
payment be made later than the last day of such sixty (60)-day period, provided
(i) such Release and waiver have each been delivered to the Company within the
required time period following the Participant’s Separation from Service, as set
forth in Section IV, (ii) such Release has not been revoked and (iii) should
such sixty (60)-day period measured from the date of the Participant’s
Separation from Service extend over two calendar years, then the Lump Sum Health
Care Payment shall be made during the portion of that sixty (60)-day period that
occurs in the second calendar year. Notwithstanding the foregoing, the Lump Sum
Health Care Payment shall be subject to the deferred payment provisions of
Section V(d) of the Plan, to the extent such payment exceeds the applicable
dollar amount under section 402(g)(1)of the Code for the year in which the
Participant’s Separation from Service occurs. The Lump Sum Health Care Payment
shall constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant
shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.

 

20



--------------------------------------------------------------------------------

  3. Outplacement services for 12 months following the date of Separation from
Service.

 

  4. A Participant shall not be eligible for the additional payment described in
this section A.4 of Appendix A unless (i) the Participant was, as of January 28,
2010, employed in a position with the Company that is covered under Appendices A
through C to the Plan, (ii) within six (6) months after March 8, 2016, an event
or proposed transaction described in the first sentence of Section VII.(b) of
the Plan is publicly announced, and (iii) the Participant otherwise is entitled
to a Severance Pay Benefit pursuant to this section A. With respect to any
Participant who is eligible for the additional payment described in this section
A.4, the Severance Pay Benefit shall include an additional payment in an amount
such that after payment by the Participant of all taxes (including, without
limitation, any income and employment taxes and any interest and penalties
imposed thereon) and the excise tax imposed on such additional payment pursuant
to Section 4999 of the Code, there remains an amount equal to the excise tax
imposed pursuant to Section 4999 of the Code on the Severance Pay Benefit and
any other payment in the nature of compensation that constitutes a “parachute
payment” under Section 280G of the Code (the “Excise Tax”). All calculations
required pursuant to this provision shall be performed by an independent
registered public company accounting firm retained by the Company for such
purpose and shall be based on information supplied by the Company and the
Participant. For any parachute payments occurring at the time of the Change in
Control, the relevant calculations shall be completed within ten (10) business
days after the effective date of such Change in Control, and for any parachute
payments attributable to the Participant’s Separation from Service, the
calculations shall be completed within ten (10) business days after the
effective date of such Separation from Service. Such calculations shall be
conclusive and binding on all interested persons. The additional payment
resulting from such calculations shall be made to the Participant within ten
(10) business days following the completion of such calculations or (if later)
at the time the related Excise Tax is remitted to the appropriate tax
authorities. In the event that the Participant’s actual Excise Tax liability is
determined by a Final Determination to be greater than the Excise Tax liability
taken into account for purposes of the additional payment initially made to the
Participant pursuant to the preceding provisions of this section A.4, then
within forty-five (45) days following that Final Determination, the Participant
shall notify the Company of such determination, and a new Excise Tax calculation
based upon that Final Determination shall be made within the next forty-five
(45) days. The Company shall make a supplemental tax gross up payment (as
calculated in the same manner as the initial payment hereunder) to the
Participant attributable to that excess Excise Tax liability within ten
(10) business days following the completion of the applicable calculations or
(if later) at the time such excess tax liability is remitted to the appropriate
tax authorities. In the event that the Participant’s actual Excise Tax liability
is determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of the additional payment made to him or her
pursuant to the preceding provisions of this section A.4, then the Participant
shall refund to the Company, promptly upon receipt, any federal or state tax
refund attributable to the Excise Tax overpayment. For purposes of this section
A.4, a “Final Determination” means an audit adjustment by the Internal Revenue
Service that is either (i) agreed to by both the Participant and the Company
(such agreement by the Company to be not unreasonably withheld) or
(ii) sustained by a court of competent jurisdiction in a decision with which the
Participant and the Company concur or with respect to which the period within
which an appeal may be filed has lapsed without a notice of appeal being filed.
Notwithstanding anything to the contrary in the foregoing, the additional
payment and any supplemental payments under this section A.4 shall be subject to
the hold-back provisions of Section V(d) of the Plan, to the extent those
payments relate to any amounts and benefits provided hereunder that constitute
parachute payments attributable to the Participant’s Separation from Service. In
addition, such additional payment and any supplemental payments shall in no
event be made later than the end of the calendar year that follows the calendar
year in which the related taxes are remitted to the appropriate tax authorities,
or such other specified time or schedule that may be permitted under
Section 409A of the Code.

 

21



--------------------------------------------------------------------------------

  5. If a Participant is not eligible for the additional payments provided by
section A.4 above, then any Severance Pay Benefit to which he or she becomes
entitled under the Plan as a result of a Separation from Service during the
Change in Control Period, together with any other payment in the nature of
compensation to which he or she may become entitled that constitutes a
“parachute payment” under Section 280G of the Code, shall be subject to the
following limitation (the “Benefit Limitation”):

 

  a. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, does not exceed in the aggregate 110% of the safe harbor
amount allowable under Section 280G of the Code without triggering a parachute
payment under Section 280G(b)(2)(A) of the Code (the “Safe Harbor Amount”), then
the aggregate amount of the Severance Pay Benefit and such other payments shall
be reduced to the extent (if any) necessary to assure that they do not exceed
the Safe Harbor Amount.

 

  b. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, exceeds in the aggregate 110% of the Safe Harbor Amount,
then the Severance Pay Benefit and any other amounts in the nature of a
parachute payment under Code Section 280G payable to the Participant shall be
limited to the greater of (x) the Safe Harbor Amount or (y) the amount that
yields the Participant the greatest after-tax aggregate amount of such Severance
Pay Benefit and other payments due the Participant after taking into account any
excise tax imposed on those amounts under Code Section 4999.

 

  c. All calculations required under this section A.5 shall be made by an
independent registered public accounting firm (the “Auditor”) selected by the
Company, and the fees of such Auditor shall be paid by the Company. Unless the
Participant agrees otherwise in writing, the Auditor selected by the Company
shall be a nationally recognized United States registered public accounting firm
that has not during the two years preceding the date of its selection, acted in
any way on behalf of the Company. The required calculations shall be provided to
the Participant and the Company within ten (10) business days following the
Participant’s Separation from Service during the Change in Control Period under
circumstances entitling the Participant to a Severance Pay Benefit under the
Plan and within ten (10) days following the occurrence of any other event
triggering a parachute payment for the Participant.

 

  d.

If a reduction in the payments or benefits constituting a parachute payment
under Code Section 280G is required pursuant to the Benefit Limitation imposed
under this section A.5, then such reduction shall be effected in the following
order: first, the Participant’s salary and bonus continuation payments under
section A.1 of this Appendix A to the Plan shall be reduced (with such reduction
to be applied pro-rata to each such payment and without any change to the
payment dates), then the amount of the Participant’s Lump Sum Health Care

 

22



--------------------------------------------------------------------------------

  Payment shall be reduced, and finally any accelerated vesting of the
Participant’s equity awards under one or more of the Company’s stock
compensation plans, including (without limitation) the 2004 Equity Incentive
Plan and any predecessor plans, shall be reduced (based on the amount of the
parachute payment calculated for each such award in accordance with the Treasury
Regulations under Code Section 280G), with such reduction to occur in the same
chronological order in which those awards were made.

 

B. Severance Pay Benefit.

If a Severance Pay Benefit becomes payable under Section IV(a)(i) after
completion of six or more months of Continuous Service in connection with a
subsequent Separation from Service occurring at any time other than within the
Change in Control Period as defined in paragraph A of the Appendix A, then the
Severance Pay Benefit shall be:

 

  1. Two times annual Regular Earnings plus two times the average of the actual
bonuses paid to the Participant (or otherwise earned but deferred in whole in
part) under the Company’s annual bonus plan applicable to the Participant for
the three fiscal years (or such fewer number of complete fiscal years of
employment) immediately preceding the fiscal year in which the Participant’s
employment terminates.

 

  2.

A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount equal
to twenty-four (24) times the amount by which (i) the monthly cost that would be
payable by the Participant, as measured as of the date of his or her termination
of employment, to obtain continued medical care coverage for the Participant and
his or her spouse and eligible dependents under the Company’s employee group
health plan, pursuant to their COBRA rights, at the level in effect for each of
them on the date of such termination of employment exceeds (ii) the monthly
amount payable at such time by a similarly-situated executive whose employment
with the Company has not terminated to obtain group health care coverage at the
same level. The Company shall pay the Lump Sum Health Care Payment to the
Participant on the first regularly scheduled pay date for the Participant’s
former job and location that occurs within the sixty (60)-day period measured
from the date of his or her Separation from Service on which both (A) the
Release delivered by the Participant in accordance with Section IV(a)(i)(2) of
the Plan is effective following the expiration of the applicable maximum review
and revocation periods and (B) any waiver required of the Participant pursuant
to Section IV(a)(ii)(3) of the Plan has been delivered on a timely basis to the
Company and in the case of such waiver the thirty (30)-day maximum delivery
period has expired, or on such subsequent date thereafter as the Company may
determine in its sole discretion, or on such subsequent date thereafter as the
Company may determine in its sole discretion, but in no event shall such payment
be made later than the last day of such sixty (60)-day period, provided (i) such
Release and waiver have each been delivered to the Company within the required
time period following the Participant’s Separation from Service, as set forth in
Section IV, (ii) such Release has not been revoked and (iii) should such sixty
(60)-day period measured from the date of the Participant’s Separation from
Service extend over two calendar years, then the Lump Sum Health Care Payment
shall be made during the portion of that sixty (60)-day period that occurs in
the second calendar year. Notwithstanding the foregoing, the Lump Sum Health
Care Payment shall be subject to the deferred payment provisions of Section V(d)
of the Plan, to the extent such payment exceeds the applicable dollar amount
under section 402(g)(1) of the Code for the year in which the Participant’s
Separation from Service occurs. The Lump Sum Health Care Payment shall
constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant

 

23



--------------------------------------------------------------------------------

  shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.

 

  3. Outplacement services for 12 months following the date of Separation from
Service.

 

24



--------------------------------------------------------------------------------

APPENDIX B

Executive Vice President, Senior Vice President

and Other Executive Officers (Not Covered by Appendix A)

Severance Benefits

 

A. Change in Control Severance Pay Benefit.

If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring either within the 18-month period
following a Change in Control or within the applicable period, as specified in
the definition thereof in Section 11(d) of the 2004 Equity Incentive Plan, that
precedes such Change in Control (the “Change in Control Period”), the Severance
Pay Benefit shall be:

 

  1. 2.5 times annual Regular Earnings, plus 2.5 times the average of the actual
bonuses paid to the Participant (or otherwise earned but deferred in whole in
part) under the Company’s annual bonus plan applicable to the Participant for
the three fiscal years (or such fewer number of complete fiscal years of
employment) immediately preceding the fiscal year in which the Participant’s
employment terminates.

 

  2.

A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount equal
to thirty (30) times the amount by which (i) the monthly cost that would be
payable by the Participant, as measured as of the date of his or her termination
of employment, to obtain continued medical care coverage for the Participant and
his or her spouse and eligible dependents under the Company’s employee group
health plan, pursuant to their COBRA rights, at the level in effect for each of
them on the date of such termination of employment exceeds (ii) the monthly
amount payable at such time by a similarly-situated executive whose employment
with the Company has not terminated to obtain group health care coverage at the
same level. The Company shall pay the Lump Sum Health Care Payment to the
Participant on the first regularly scheduled pay date for the Participant’s
former job and location that occurs within the sixty (60)-day period measured
from the date of his or her Separation from Service on which both (A) the
Release delivered by the Participant in accordance with Section IV(a)(i)(2) of
the Plan is effective following the expiration of the applicable maximum review
and revocation periods and (B) any waiver required of the Participant pursuant
to Section IV(a)(ii)(3) of the Plan has been delivered on a timely basis to the
Company and in the case of such waiver the thirty (30)-day maximum delivery
period has expired, or on such subsequent date thereafter as the Company may
determine in its sole discretion, but in no event shall such payment be made
later than the last day of such sixty (60)-day period, provided (i) such Release
and waiver have each been delivered to the Company within the required time
period following the Participant’s Separation from Service, as set forth in
Section IV, (ii) such Release has not been revoked and (iii) should such sixty
(60)-day period measured from the date of the Participant’s Separation from
Service extend over two calendar years, then the Lump Sum Health Care Payment
shall be made during the portion of that sixty (60)-day period that occurs in
the second calendar year. Notwithstanding the foregoing, the Lump Sum Health
Care Payment shall be subject to the deferred payment provisions of Section V(d)
of the Plan, to the extent such payment exceeds the applicable dollar amount
under section 402(g)(1) of the Code for the year in which the Participant’s
Separation from Service occurs. The Lump Sum Health Care Payment shall
constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant

 

25



--------------------------------------------------------------------------------

  shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.

 

  3. Outplacement services for 6 months following the date of Separation from
Service.

 

  4.

A Participant shall not be eligible for the additional payment described in this
section A.4 of Appendix B unless (i) the Participant was, as of January 28,
2010, employed in a position with the Company that is covered under Appendices A
through C to the Plan, (ii) within six (6) months after March 8, 2016, an event
or proposed transaction described in the first sentence of Section VII.(b) of
the Plan is publicly announced, and (iii) the Participant otherwise is entitled
to a Severance Pay Benefit pursuant to this section A. With respect to any
Participant who is eligible for the additional payment described in this section
A.4, the Severance Pay Benefit shall include an additional payment in an amount
such that after payment by the Participant of all taxes (including, without
limitation, any income and employment taxes and any interest and penalties
imposed thereon) and the excise tax imposed on such additional payment pursuant
to Section 4999 of the Code, there remains an amount equal to the excise tax
imposed pursuant to Section 4999 of the Code on the Severance Pay Benefit and
any other payment in the nature of compensation that constitutes a “parachute
payment” under Section 280G of the Code (the “Excise Tax”). All calculations
required pursuant to this provision shall be performed by an independent
registered public company accounting firm retained by the Company for such
purpose and shall be based on information supplied by the Company and the
Participant. For any parachute payments occurring at the time of the Change in
Control, the relevant calculations shall be completed within ten (10) business
days after the effective date of such Change in Control, and for any parachute
payments attributable to the Participant’s Separation from Service, the
calculations shall be completed within ten (10) business days after the
effective date of such Separation from Service. Such calculations shall be
conclusive and binding on all interested persons. The additional payment
resulting from such calculations shall be made to the Participant within ten
(10) business days following the completion of such calculations or (if later)
at the time the related Excise Tax is remitted to the appropriate tax
authorities. In the event that the Participant’s actual Excise Tax liability is
determined by a Final Determination to be greater than the Excise Tax liability
taken into account for purposes of the additional payment initially made to the
Participant pursuant to the preceding provisions of this section A.4, then
within forty-five (45) days following that Final Determination, the Participant
shall notify the Company of such determination, and a new Excise Tax calculation
based upon that Final Determination shall be made within the next forty-five
(45) days. The Company shall make a supplemental tax gross up payment (as
calculated in the same manner as the initial payment hereunder) to the
Participant attributable to that excess Excise Tax liability within ten
(10) business days following the completion of the applicable calculations or
(if later) at the time such excess tax liability is remitted to the appropriate
tax authorities. In the event that the Participant’s actual Excise Tax liability
is determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of the additional payment made to him or her
pursuant to the preceding provisions of this section A.4, then the Participant
shall refund to the Company, promptly upon receipt, any federal or state tax
refund attributable to the Excise Tax overpayment. For purposes of this section
A.4, a “Final Determination” means an audit adjustment by the Internal Revenue
Service that is either (i) agreed to by both the Participant and the Company
(such agreement by the Company to be not unreasonably withheld) or
(ii) sustained by a court of competent jurisdiction in a decision with which the
Participant and the Company concur or with respect to which the period within
which an appeal may be filed has lapsed without a notice of appeal being filed.
Notwithstanding anything to the contrary in the foregoing, the additional
payment and any supplemental payments under this section A.4 shall be subject to
the hold-back provisions of Section V(d) of the Plan, to the extent those
payments relate to any amounts and benefits provided hereunder that constitute
parachute payments attributable to the Participant’s

 

26



--------------------------------------------------------------------------------

  Separation from Service. In addition, such additional payment and any
supplemental payments shall in no event be made later than the end of the
calendar year that follows the calendar year in which the related taxes are
remitted to the appropriate tax authorities, or such other specified time or
schedule that may be permitted under Section 409A of the Code.

 

  5. If a Participant is not eligible for the additional payments provided by
section A.4 above, then any Severance Pay Benefit to which he or she becomes
entitled under the Plan as a result of a Separation from Service during the
Change in Control Period, together with any other payments in the nature of
compensation to which he or she may become entitled that constitute a “parachute
payment” under Section 280G of the Code, shall be subject to the following
limitation (the “Benefit Limitation”):

 

  a. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, does not exceed in the aggregate 110% of the safe harbor
amount allowable under Section 280G of the Code without triggering a parachute
payment under Section 280G(b)(2)(A) of the Code (the “Safe Harbor Amount”), then
the aggregate amount of the Severance Pay Benefit and such other payments shall
be reduced to the extent (if any) necessary to assure that they do not exceed
the Safe Harbor Amount.

 

  b. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, exceeds in the aggregate 110% of the Safe Harbor Amount,
then the Severance Pay Benefit and any other amounts in the nature of a
parachute payment under Code Section 280G payable to the Participant shall be
limited to the greater of (x) the Safe Harbor Amount or (y) the amount that
yields the Participant the greatest after-tax aggregate amount of such Severance
Pay Benefit and other payments due the Participant after taking into account any
excise tax imposed on those amounts under Code Section 4999.

 

  c. All calculations required under this section A.5 shall be made by an
independent registered public accounting firm (the “Auditor”) selected by the
Company, and the fees of such Auditor shall be paid by the Company. Unless the
Participant agrees otherwise in writing, the Auditor selected by the Company
shall be a nationally recognized United States registered public accounting firm
that has not during the two years preceding the date of its selection, acted in
any way on behalf of the Company. The required calculations shall be provided to
the Participant and the Company within ten (10) business days following the
Participant’s Separation from Service during the Change in Control Period under
circumstances entitling the Participant to a Severance Pay Benefit under the
Plan and within ten (10) days following the occurrence of any other event
triggering a parachute payment for the Participant.

 

  d.

If a reduction in the payments or benefits constituting a parachute payment
under Code Section 280G is required pursuant to the Benefit Limitation imposed
under this section A.5, then such reduction shall be effected in the following
order: first, the Participant’s salary and bonus continuation payments under
section A.1 of this Appendix B to the Plan shall be reduced (with such reduction
to be applied pro-rata to each such payment and without

 

27



--------------------------------------------------------------------------------

  any change to the payment dates), then the amount of the Participant’s Lump
Sum Health Care Payment shall be reduced, and finally any accelerated vesting of
the Participant’s equity awards under one or more of the Company’s stock
compensation plans, including (without limitation) the 2004 Equity Incentive
Plan and any predecessor plans, shall be reduced (based on the amount of the
parachute payment calculated for each such award in accordance with the Treasury
Regulations under Code Section 280G), with such reduction to occur in the same
chronological order in which those awards were made.

 

B. Severance Pay Benefit.

If a Severance Pay Benefit becomes payable under Section IV(a)(i) after
completion of six or more months of Continuous Service in connection with a
subsequent Separation from Service occurring at any time other than within the
Change in Control Period as defined in paragraph A of this Appendix B, then the
Severance Pay Benefit shall be:

 

  1. 1.5 times annual Regular Earnings plus 1.0 times the average of the actual
bonuses paid to the Participant (or otherwise earned but deferred in whole in
part) under the Company’s annual bonus plan applicable to the Participant for
the three fiscal years (or such fewer number of complete fiscal years of
employment) immediately preceding the fiscal year in which the Participant’s
employment terminates.

 

  2.

A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount equal
to eighteen (18) times the amount by which (i) the monthly cost that would be
payable by the Participant, as measured as of the date of his or her termination
of employment, to obtain continued medical care coverage for the Participant and
his or her spouse and eligible dependents under the Company’s employee group
health plan, pursuant to their COBRA rights, at the level in effect for each of
them on the date of such termination of employment exceeds (ii) the monthly
amount payable at such time by a similarly-situated executive whose employment
with the Company has not terminated to obtain group health care coverage at the
same level. The Company shall pay the Lump Sum Health Care Payment to the
Participant on the first regularly scheduled pay date for the Participant’s
former job and location that occurs within the sixty (60)-day period measured
from the date of his or her Separation from Service on which both (A) the
Release delivered by the Participant in accordance with Section IV(a)(i)(2) of
the Plan is effective following the expiration of the applicable maximum review
and revocation periods and (B) any waiver required of the Participant pursuant
to Section IV(a)(ii)(3) of the Plan has been delivered on a timely basis to the
Company and in the case of such waiver the thirty (30)-day maximum delivery
period has expired, or on such subsequent date thereafter as the Company may
determine in its sole discretion, but in no event shall such payment be made
later than the last day of such sixty (60)-day period, provided (i) such Release
and waiver have each been delivered to the Company within the required time
period following the Participant’s Separation from Service, as set forth in
Section IV, (ii) such Release has not been revoked and (iii) should such sixty
(60)-day period measured from the date of the Participant’s Separation from
Service extend over two calendar years, then the Lump Sum Health Care Payment
shall be made during the portion of that sixty (60)-day period that occurs in
the second calendar year. Notwithstanding the foregoing, the Lump Sum Health
Care Payment shall be subject to the deferred payment provisions of Section V(d)
of the Plan, to the extent such payment exceeds the applicable dollar amount
under section 402(g)(1) of the Code for the year in which the Participant’s
Separation from Service occurs. The Lump Sum Health Care Payment shall
constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant

 

28



--------------------------------------------------------------------------------

  shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.

 

  3. Outplacement services for 6 months following the date of Separation from
Service.

 

29



--------------------------------------------------------------------------------

APPENDIX C

Vice President and Senior Advisor Severance Benefits

 

A. Change in Control Severance Pay Benefit—For All Vice Presidents and Senior
Advisors.

If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring either within the 12-month period
following a Change in Control or within the applicable period, as specified in
the definition thereof in Section 11(d) of the 2004 Equity Incentive Plan, that
precedes such Change in Control (the “Change in Control Period”), the Severance
Pay Benefit shall be:

 

  1. 1.5 times annual Regular Earnings, plus 1.5 times the average of the actual
bonuses paid to the Participant (or otherwise earned but deferred in whole in
part) under the Company’s annual bonus plan applicable to the Participant for
the three fiscal years (or such fewer number of complete fiscal years of
employment) immediately preceding the fiscal year in which the Participant’s
employment terminates.

 

  2. A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount
equal to eighteen (18) times the amount by which (i) the monthly cost that would
be payable by the Participant, as measured as of the date of his or her
termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of such termination of employment exceeds
(ii) the monthly amount payable at such time by a similarly-situated executive
whose employment with the Company has not terminated to obtain group health care
coverage at the same level. The Company shall pay the Lump Sum Health Care
Payment to the Participant on the first regularly scheduled pay date for the
Participant’s former job and location that occurs within the sixty (60)-day
period measured from the date of his or her Separation from Service on which
both (A) the Release delivered by the Participant in accordance with Section
IV(a)(i)(2) of the Plan is effective following the expiration of the applicable
maximum review and revocation periods and (B) any waiver required of the
Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered on a
timely basis to the Company and in the case of such waiver the thirty (30)-day
maximum delivery period has expired, or on such subsequent date thereafter as
the Company may determine in its sole discretion, but in no event shall such
payment be made later than the last day of such sixty (60)-day period, provided
(i) such Release and waiver have each been delivered to the Company within the
required time period following the Participant’s Separation from Service, as set
forth in Section IV, (ii) such Release has not been revoked and (iii) should
such sixty (60)-day period measured from the date of the Participant’s
Separation from Service extend over two calendar years, then the Lump Sum Health
Care Payment shall be made during the portion of that sixty (60)-day period that
occurs in the second calendar year. Notwithstanding the foregoing, the Lump Sum
Health Care Payment shall be subject to the deferred payment provisions of
Section V(d) of the Plan, to the extent such payment exceeds the applicable
dollar amount under section 402(g)(1) of the Code for the year in which the
Participant’s Separation from Service occurs. The Lump Sum Health Care Payment
shall constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant
shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.

 

30



--------------------------------------------------------------------------------

  3. Outplacement services for 6 months following the date of Separation from
Service.

 

  4. Subject to the limitation set forth in section A.5 of this Appendix C, an
additional payment in an amount such that after payment by the Participant of
all taxes (including, without limitation, any income and employment taxes and
any interest and penalties imposed thereon) and the excise tax imposed on such
additional payment pursuant to Section 4999 of the Code, there remains an amount
equal to the excise tax imposed pursuant to Section 4999 of the Code on the
Severance Pay Benefit and any other payment in the nature of compensation that
constitutes a “parachute payment” under Section 280G of the Code (the “Excise
Tax”). All calculations required pursuant to this provision shall be performed
by an independent registered public company accounting firm retained by the
Company for such purpose and shall be based on information supplied by the
Company and the Participant. For any parachute payments occurring at the time of
the Change in Control, the relevant calculations shall be completed within ten
(10) business days after the effective date of such Change in Control, and for
any parachute payments attributable to the Participant’s Separation from
Service, the calculations shall be completed within ten (10) business days after
the effective date of such Separation from Service. Such calculations shall be
conclusive and binding on all interested persons. The additional payment
resulting from such calculations shall be made to the Participant within ten
(10) business days following the completion of such calculations or (if later)
at the time the related Excise Tax is remitted to the appropriate tax
authorities. In the event that the Participant’s actual Excise Tax liability is
determined by a Final Determination to be greater than the Excise Tax liability
taken into account for purposes of the additional payment initially made to the
Participant pursuant to the preceding provisions of this section A.4, then
within forty-five (45) days following that Final Determination, the Participant
shall notify the Company of such determination, and a new Excise Tax calculation
based upon that Final Determination shall be made within the next forty-five
(45) days. The Company shall make a supplemental tax gross up payment (as
calculated in the same manner as the initial payment hereunder) to the
Participant attributable to that excess Excise Tax liability within ten
(10) business days following the completion of the applicable calculations or
(if later) at the time such excess tax liability is remitted to the appropriate
tax authorities. In the event that the Participant’s actual Excise Tax liability
is determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of the additional payment made to him or her
pursuant to the preceding provisions of this section A.4, then the Participant
shall refund to the Company, promptly upon receipt, any federal or state tax
refund attributable to the Excise Tax overpayment. For purposes of this section
A.4, a “Final Determination” means an audit adjustment by the Internal Revenue
Service that is either (i) agreed to by both the Participant and the Company
(such agreement by the Company to be not unreasonably withheld) or
(ii) sustained by a court of competent jurisdiction in a decision with which the
Participant and the Company concur or with respect to which the period within
which an appeal may be filed has lapsed without a notice of appeal being filed.
Notwithstanding anything to the contrary in the foregoing, the additional
payment and any supplemental payments under this section A.4 shall be subject to
the hold-back provisions of Section V(d) of the Plan, to the extent those
payments relate to any amounts and benefits provided hereunder that constitute
parachute payments attributable to the Participant’s Separation from Service. In
addition, such additional payment and any supplemental payments shall in no
event be made later than the end of the calendar year that follows the calendar
year in which the related taxes are remitted to the appropriate tax authorities,
or such other specified time or schedule that may be permitted under
Section 409A of the Code.

 

31



--------------------------------------------------------------------------------

  5. A Participant shall only be eligible for the additional payments provided
by section A.4 above, if such Participant is, as of January 28, 2010, employed
in a position with the Company that is covered under Appendices A through C to
the Plan. If the Participant does not meet such eligibility standard, then any
Severance Pay Benefit to which he or she becomes entitled under the Plan as a
result of a Separation from Service during the Change in Control Period,
together with any other payment in the nature of compensation to which he or she
may become entitled that constitutes a “parachute payment” under Section 280G of
the Code, shall be subject to the following limitation (the “Benefit
Limitation”):

 

  a. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, does not exceed in the aggregate 110% of the safe harbor
amount allowable under Section 280G of the Code without triggering a parachute
payment under Section 280G(b)(2)(A) of the Code (the “Safe Harbor Amount”), then
the aggregate amount of the Severance Pay Benefit and such other payments shall
be reduced to the extent (if any) necessary to assure that they do not exceed
the Safe Harbor Amount.

 

  b. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, exceeds in the aggregate 110% of the Safe Harbor Amount,
then the Severance Pay Benefit and any other amounts in the nature of a
parachute payment under Code Section 280G payable to the Participant shall be
limited to the greater of (x) the Safe Harbor Amount or (y) the amount that
yields the Participant the greatest after-tax aggregate amount of such Severance
Pay Benefit and other payments due the Participant after taking into account any
excise tax imposed on those amounts under Code Section 4999.

 

  c. All calculations required under this section A.5 shall be made by an
independent registered public accounting firm (the “Auditor”) selected by the
Company, and the fees of such Auditor shall be paid by the Company. Unless the
Participant agrees otherwise in writing, the Auditor selected by the Company
shall be a nationally recognized United States registered public accounting firm
that has not during the two years preceding the date of its selection, acted in
any way on behalf of the Company. The required calculations shall be provided to
the Participant and the Company within ten (10) business days following the
Participant’s Separation from Service during the Change in Control Period under
circumstances entitling the Participant to a Severance Pay Benefit under the
Plan and within ten (10) days following the occurrence of any other event
triggering a parachute payment for the Participant.

 

  d.

If a reduction in the payments or benefits constituting a parachute payment
under Code Section 280G is required pursuant to the Benefit Limitation imposed
under this section A.5, then such reduction shall be effected in the following
order: first, the Participant’s salary and bonus continuation payments under
section A.1 of this Appendix C to the Plan shall be reduced (with such reduction
to be applied pro-rata to each such payment and without any change to the
payment dates), then the amount of the Participant’s Lump Sum Health

 

32



--------------------------------------------------------------------------------

  Care Payment shall be reduced, and finally any accelerated vesting of the
Participant’s equity awards under one or more of the Company’s stock
compensation plans, including (without limitation) the 2004 Equity Incentive
Plan and any predecessor plans, shall be reduced (based on the amount of the
parachute payment calculated for each such award in accordance with the Treasury
Regulations under Code Section 280G), with such reduction to occur in the same
chronological order in which those awards were made.

 

B. Severance Pay Benefit for Vice Presidents with at least Six Months of
Continuous Service.

For Vice Presidents who have completed six or more months of Continuous Service
at the time they become eligible for a severance benefit under Section IV
(a)(i), if the Severance Pay Benefit becomes payable in connection with a
Separation from Service occurring at any time other than the Change in Control
Period as defined in paragraph A of this Appendix C, then the Severance Pay
Benefit shall be:

 

  1. 1.0 times annual Regular Earnings.

 

  2. A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount
equal to twelve (12) times the amount by which (i) the monthly cost that would
be payable by the Participant, as measured as of the date of his or her
termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of such termination of employment exceeds
(ii) the monthly amount payable at such time by a similarly-situated executive
whose employment with the Company has not terminated to obtain group health care
coverage at the same level. The Company shall pay the Lump Sum Health Care
Payment to the Participant on the first regularly scheduled pay date for the
Participant’s former job and location that occurs within the sixty (60)-day
period measured from the date of his or her Separation from Service on which
both (A) the Release delivered by the Participant in accordance with Section
IV(a)(i)(2) of the Plan is effective following the expiration of the applicable
maximum review and revocation periods and (B) any waiver required of the
Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered on a
timely basis to the Company and in the case of such waiver the thirty (30)-day
maximum delivery period has expired, or on such subsequent date thereafter as
the Company may determine in its sole discretion, but in no event shall such
payment be made later than the last day of such sixty (60)-day period, provided
(i) such Release and waiver have each been delivered to the Company within the
required time period following the Participant’s Separation from Service, as set
forth in Section IV, (ii) such Release has not been revoked and (iii) should
such sixty (60)-day period measured from the date of the Participant’s
Separation from Service extend over two calendar years, then the Lump Sum Health
Care Payment shall be made during the portion of that sixty (60)-day period that
occurs in the second calendar year. Notwithstanding the foregoing, the Lump Sum
Health Care Payment shall be subject to the deferred payment provisions of
Section V(d) of the Plan, to the extent such payment exceeds the applicable
dollar amount under section 402(g)(1) of the Code for the year in which the
Participant’s Separation from Service occurs. The Lump Sum Health Care Payment
shall constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant
shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.

 

33



--------------------------------------------------------------------------------

  3. Outplacement services for 6 months following the date of Separation from
Service.

 

C. Severance Pay Benefit for Vice Presidents with less than Six Months of
Continuous Service.

For Vice Presidents who have not completed six or more months of Continuous
Service but are otherwise eligible for a severance benefit under Section
IV(a)(i), if the Severance Pay Benefit becomes payable in connection with a
Separation from Service occurring at any time other than the Change in Control
Period as defined in paragraph A of this Appendix C, then the Severance Pay
Benefit shall be:

 

  1. 4 months of Regular Earnings.

 

  2. A lump sum cash payment (the “Lump Sum Health Care Payment”) in an amount
equal to four (4) times the amount by which (i) the monthly cost that would be
payable by the Participant, as measured as of the date of his or her termination
of employment, to obtain continued medical care coverage for the Participant and
his or her spouse and eligible dependents under the Company’s employee group
health plan, pursuant to their COBRA rights, at the level in effect for each of
them on the date of such termination of employment exceeds (ii) the monthly
amount payable at such time by a similarly-situated executive whose employment
with the Company has not terminated to obtain group health care coverage at the
same level. The Company shall pay the Lump Sum Health Care Payment to the
Participant on the first regularly scheduled pay date for the Participant’s
former job and location that occurs within the sixty (60)-day period measured
from the date of his or her Separation from Service on which both (A) the
Release delivered by the Participant in accordance with Section IV(a)(i)(2) of
the Plan is effective following the expiration of the applicable maximum review
and revocation periods and (B) any waiver required of the Participant pursuant
to Section IV(a)(ii)(3) of the Plan has been delivered on a timely basis to the
Company and in the case of such waiver the thirty (30)-day maximum delivery
period has expired, or on such subsequent date thereafter as the Company may
determine in its sole discretion, but in no event shall such payment be made
later than the last day of such sixty (60)-day period, provided (i) such Release
and waiver have each been delivered to the Company within the required time
period following the Participant’s Separation from Service, as set forth in
Section IV, (ii) such Release has not been revoked and (iii) should such sixty
(60)-day period measured from the date of the Participant’s Separation from
Service extend over two calendar years, then the Lump Sum Health Care Payment
shall be made during the portion of that sixty (60)-day period that occurs in
the second calendar year. Notwithstanding the foregoing, the Lump Sum Health
Care Payment shall be subject to the deferred payment provisions of Section V(d)
of the Plan, to the extent such payment exceeds the applicable dollar amount
under section 402(g)(1) of the Code for the year in which the Participant’s
Separation from Service occurs. The Lump Sum Health Care Payment shall
constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant
shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.

 

  3. Outplacement services for 1 month following the date of Separation from
Service.

Senior Advisors shall not be entitled to any benefits under Sections B and C of
this Appendix C.

 

34



--------------------------------------------------------------------------------

APPENDIX D

Severance Benefits for Eligible Employees other than Chief Executive Officer,
Executive Vice President, Senior Vice President, Vice President and Senior
Advisor

This Appendix is effective for covered individuals who cease Employee status on
or after May 8, 2007, unless they have a pre-existing contract providing a
different level of severance pay.

 

A. Change in Control Severance Pay Benefit.

If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring within the 12-month period following a
Change in Control (the “Change in Control Period”), then regardless of the
period of Continuous Service the Severance Pay Benefit shall be:

 

  1. Eligible Employees in Grades 31 through 34:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 52 weeks of Regular Earnings and a minimum of 22 weeks of Regular
Earnings.

 

  b.

A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph A.1.a above by (B) the amount by which
(i) the monthly cost that would be payable by the Participant, as measured as of
the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their COBRA rights,
at the level in effect for each of them on the date of the Participant’s
termination of employment exceeds (ii) the monthly amount payable at such time
by a similarly-situated executive whose employment with the Company has not
terminated to obtain group health care coverage at the same level. The Company
shall pay the Lump Sum Health Care Payment to the Participant on the first
regularly scheduled pay date for the Participant’s former job and location that
occurs within the sixty (60)-day period measured from the date of his or her
Separation from Service on which both (A) the Release delivered by the
Participant in accordance with Section IV(a)(i)(2) of the Plan is effective
following the expiration of the applicable maximum review and revocation periods
and (B) any waiver required of the Participant pursuant to Section IV(a)(ii)(3)
of the Plan has been delivered on a timely basis to the Company and in the case
of such waiver the thirty (30)-day maximum delivery period has expired, or on
such subsequent date thereafter as the Company may determine in its sole
discretion, but in no event shall such payment be made later than the last day
of such sixty (60)-day period, provided (i) such Release and waiver have each
been delivered to the Company within the required time period following the
Participant’s Separation from Service, as set forth in Section IV, (ii) such
Release has not been revoked and (iii) should such sixty (60)-day period
measured

 

35



--------------------------------------------------------------------------------

  from the date of the Participant’s Separation from Service extend over two
calendar years, then the Lump Sum Health Care Payment shall be made during the
portion of that sixty (60)-day period that occurs in the second calendar year.
Notwithstanding the foregoing, the Lump Sum Health Care Payment shall be subject
to the deferred payment provisions of Section V(d) of the Plan, to the extent
such payment exceeds the applicable dollar amount under section 402(g)(1) of the
Code for the year in which the Participant’s Separation from Service occurs. The
Lump Sum Health Care Payment shall constitute taxable income to the Participant
and shall be subject to the Company’s collection of all applicable withholding
taxes, and the Participant shall receive only the portion of the Lump Sum Health
Care Payment remaining after such withholding taxes have been collected. It
shall be the sole responsibility of the Participant and his or her spouse and
eligible dependents to obtain actual COBRA coverage under the Company’s group
health care plan.

 

  c. Outplacement services for 6 months following the date of Separation from
Service.

 

  2. Eligible Employees in Grades 25 through 30:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 39 weeks of Regular Earnings and a minimum of 13 weeks of Regular
Earnings.

 

  b.

A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph A.2.a above by (B) the amount by which
(i) the monthly cost that would be payable by the Participant, as measured as of
the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their COBRA rights,
at the level in effect for each of them on the date of the Participant’s
termination of employment exceeds (ii) the monthly amount payable at such time
by a similarly-situated executive whose employment with the Company has not
terminated to obtain group health care coverage at the same level. The Company
shall pay the Lump Sum Health Care Payment to the Participant on the first
regularly scheduled pay date for the Participant’s former job and location that
occurs within the sixty (60)-day period measured from the date of his or her
Separation from Service on which both (A) the Release delivered by the
Participant in accordance with Section IV(a)(i)(2) of the Plan is effective
following the expiration of the applicable maximum review and revocation periods
and (B) any waiver required of the Participant pursuant to Section IV(a)(ii)(3)
of the Plan has been delivered on a timely basis to the Company and in the case
of such waiver the thirty (30)-day maximum delivery period has expired, or on
such subsequent date thereafter as the Company may determine in its sole
discretion, but in no event shall such payment be made later than the last day
of such sixty (60)-day period, provided (i) such Release and waiver have each
been delivered to the Company within the required time period following the
Participant’s Separation from Service, as set forth in Section IV, (ii) such
Release has not been revoked and (iii) should such sixty (60)-day period
measured from the date of the Participant’s Separation from Service extend over
two calendar years, then the Lump Sum Health Care Payment shall be made during
the portion of that sixty (60)-day period that occurs in the second calendar
year. Notwithstanding the foregoing, the Lump Sum Health Care Payment shall be
subject to the deferred

 

36



--------------------------------------------------------------------------------

  payment provisions of Section V(d) of the Plan, to the extent such payment
exceeds the applicable dollar amount under section 402(g)(1) of the Code for the
year in which the Participant’s Separation from Service occurs. The Lump Sum
Health Care Payment shall constitute taxable income to the Participant and shall
be subject to the Company’s collection of all applicable withholding taxes, and
the Participant shall receive only the portion of the Lump Sum Health Care
Payment remaining after such withholding taxes have been collected. It shall be
the sole responsibility of the Participant and his or her spouse and eligible
dependents to obtain actual COBRA coverage under the Company’s group health care
plan.

 

  c. Outplacement services for 3 months following the date of Separation from
Service.

 

  3. Eligible Employees in Grades 21 through 24:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 26 weeks of Regular Earnings and a minimum of 9 weeks of Regular
Earnings.

 

  b.

A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph A.3.a above by (B) the amount by which
(i) the monthly cost that would be payable by the Participant, as measured as of
the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their COBRA rights,
at the level in effect for each of them on the date of the Participant’s
termination of employment exceeds (ii) the monthly amount payable at such time
by a similarly-situated executive whose employment with the Company has not
terminated to obtain group health care coverage at the same level. The Company
shall pay the Lump Sum Health Care Payment to the Participant on the first
regularly scheduled pay date for the Participant’s former job and location that
occurs within the sixty (60)-day period measured from the date of his or her
Separation from Service on which both (A) the Release delivered by the
Participant in accordance with Section IV(a)(i)(2) of the Plan is effective
following the expiration of the applicable maximum review and revocation periods
and (B) any waiver required of the Participant pursuant to Section IV(a)(ii)(3)
of the Plan has been delivered on a timely basis to the Company and in the case
of such waiver the thirty (30)-day maximum delivery period has expired, or on
such subsequent date thereafter as the Company may determine in its sole
discretion, but in no event shall such payment be made later than the last day
of such sixty (60)-day period, provided (i) such Release and waiver have each
been delivered to the Company within the required time period following the
Participant’s Separation from Service, as set forth in Section IV, (ii) such
Release has not been revoked and (iii) should such sixty (60)-day period
measured from the date of the Participant’s Separation from Service extend over
two calendar years, then the Lump Sum Health Care Payment shall be made during
the portion of that sixty (60)-day period that occurs in the second calendar
year. Notwithstanding the foregoing, the Lump Sum Health Care Payment shall be
subject to the deferred payment provisions of Section V(d) of the Plan, to the
extent such payment exceeds the applicable dollar amount under section 402(g)(1)
of the Code for the year in which the Participant’s Separation from Service
occurs. The Lump Sum Health Care Payment shall constitute taxable income to the
Participant and shall be subject to the Company’s

 

37



--------------------------------------------------------------------------------

  collection of all applicable withholding taxes, and the Participant shall
receive only the portion of the Lump Sum Health Care Payment remaining after
such withholding taxes have been collected. It shall be the sole responsibility
of the Participant and his or her spouse and eligible dependents to obtain
actual COBRA coverage under the Company’s group health care plan.

 

  c. Outplacement services for 1week following the date of Separation from
Service.

 

B. General Severance Pay Benefit.

If a Severance Pay Benefit becomes payable under Section IV(a)(i) after
completion of six or more months of Continuous Service in connection with a
subsequent Separation from Service occurring at any time other than within the
Change in Control Period as defined in paragraph A of this Appendix D, then the
Severance Pay Benefit shall be:

 

  1. Eligible Employees in Grades 31 through 34.

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 39 weeks of Regular Earnings and a minimum of 13 weeks of Regular
Earnings.

 

  b.

A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph B.1.a above by (B) the amount by which
(i) the monthly cost that would be payable by the Participant, as measured as of
the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their COBRA rights,
at the level in effect for each of them on the date of the Participant’s
termination of employment exceeds (ii) the monthly amount payable at such time
by a similarly-situated executive whose employment with the Company has not
terminated to obtain group health care coverage at the same level. The Company
shall pay the Lump Sum Health Care Payment to the Participant on the first
regularly scheduled pay date for the Participant’s former job and location that
occurs within the sixty (60)-day period measured from the date of his or her
Separation from Service on which both (A) the Release delivered by the
Participant in accordance with Section IV(a)(i)(2) of the Plan is effective
following the expiration of the applicable maximum review and revocation periods
and (B) any waiver required of the Participant pursuant to Section IV(a)(ii)(3)
of the Plan has been delivered on a timely basis to the Company and in the case
of such waiver the thirty (30)-day maximum delivery period has expired, or on
such subsequent date thereafter as the Company may determine in its sole
discretion, but in no event shall such payment be made later than the last day
of such sixty (60)-day period, provided (i) such Release and waiver have each
been delivered to the Company within the required time period following the
Participant’s Separation from Service, as set forth in Section IV, (ii) such
Release has not been revoked and (iii) should such sixty (60)-day period
measured from the date of the Participant’s Separation from Service extend over
two calendar years, then the Lump Sum Health Care Payment shall be made during
the portion of that sixty (60)-day period that occurs in the second calendar
year. Notwithstanding the foregoing, the Lump Sum Health Care Payment shall be
subject to the deferred payment provisions of Section V(d) of the Plan, to the
extent such payment exceeds

 

38



--------------------------------------------------------------------------------

  the applicable dollar amount under section 402(g)(1) of the Code for the year
in which the Participant’s Separation from Service occurs. The Lump Sum Health
Care Payment shall constitute taxable income to the Participant and shall be
subject to the Company’s collection of all applicable withholding taxes, and the
Participant shall receive only the portion of the Lump Sum Health Care Payment
remaining after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.

 

  c. Outplacement services for 3 months following the date of Separation from
Service.

 

  2. Eligible Employees in Grades 25 through 30:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 39 weeks of Regular Earnings and a minimum of 13 weeks of Regular
Earnings.

 

  b.

A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph B.2.a above by (B) the amount by which
(i) the monthly cost that would be payable by the Participant, as measured as of
the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their COBRA rights,
at the level in effect for each of them on the date of the Participant’s
termination of employment exceeds (ii) the monthly amount payable at such time
by a similarly-situated executive whose employment with the Company has not
terminated to obtain group health care coverage at the same level. The Company
shall pay the Lump Sum Health Care Payment to the Participant on the first
regularly scheduled pay date for the Participant’s former job and location that
occurs within the sixty (60)-day period measured from the date of his or her
Separation from Service on which both (A) the Release delivered by the
Participant in accordance with Section IV(a)(i)(2) of the Plan is effective
following the expiration of the applicable maximum review and revocation periods
and (B) any waiver required of the Participant pursuant to Section IV(a)(ii)(3)
of the Plan has been delivered on a timely basis to the Company and in the case
of such waiver the thirty (30)-day maximum delivery period has expired, or on
such subsequent date thereafter as the Company may determine in its sole
discretion, but in no event shall such payment be made later than the last day
of such sixty (60)-day period, provided (i) such Release and waiver have each
been delivered to the Company within the required time period following the
Participant’s Separation from Service, as set forth in Section IV, (ii) such
Release has not been revoked and (iii) should such sixty (60)-day period
measured from the date of the Participant’s Separation from Service extend over
two calendar years, then the Lump Sum Health Care Payment shall be made during
the portion of that sixty (60)-day period that occurs in the second calendar
year. Notwithstanding the foregoing, the Lump Sum Health Care Payment shall be
subject to the deferred payment provisions of Section V(d) of the Plan, to the
extent such payment exceeds the applicable dollar amount under section 402(g)(1)
of the Code for the year in which the Participant’s Separation from Service
occurs. The Lump Sum Health Care Payment shall constitute taxable income to the
Participant and shall be subject to the Company’s collection of all applicable
withholding taxes, and the Participant shall receive only

 

39



--------------------------------------------------------------------------------

  the portion of the Lump Sum Health Care Payment remaining after such
withholding taxes have been collected. It shall be the sole responsibility of
the Participant and his or her spouse and eligible dependents to obtain actual
COBRA coverage under the Company’s group health care plan.

 

  c. Outplacement services for 3 months following the date of Separation from
Service.

 

  3. Eligible Employees in Grades 21 through 24:

 

  a. Three weeks of Regular Earnings times Years of Continuous Service, with a
maximum of 26 weeks of Regular Earnings and a minimum of 9 weeks of Regular
Earnings.

 

  b. A lump sum cash payment (the “Lump Sum Health Care Payment”) in the dollar
amount determined by multiplying (A) the number of months (rounded up to the
next whole month) in the applicable severance pay period determined for the
Participant in accordance with Paragraph B.3.a above by (B) the amount by which
(i) the monthly cost that would be payable by the Participant, as measured as of
the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their COBRA rights,
at the level in effect for each of them on the date of the Participant’s
termination of employment exceeds (ii) the monthly amount payable at such time
by a similarly-situated executive whose employment with the Company has not
terminated to obtain group health care coverage at the same level. The Company
shall pay the Lump Sum Health Care Payment to the Participant on the first
regularly scheduled pay date for the Participant’s former job and location that
occurs within the sixty (60)-day period measured from the date of his or her
Separation from Service on which both (A) the Release delivered by the
Participant in accordance with Section IV(a)(i)(2) of the Plan is effective
following the expiration of the applicable maximum review and revocation periods
and (B) any waiver required of the Participant pursuant to Section IV(a)(ii)(3)
of the Plan has been delivered on a timely basis to the Company and in the case
of such waiver the thirty (30)-day maximum delivery period has expired, or on
such subsequent date thereafter as the Company may determine in its sole
discretion, but in no event shall such payment be made later than the last day
of such sixty (60)-day period, provided (i) such Release and waiver have each
been delivered to the Company within the required time period following the
Participant’s Separation from Service, as set forth in Section IV, (ii) such
Release has not been revoked and (iii) should such sixty (60)-day period
measured from the date of the Participant’s Separation from Service extend over
two calendar years, then the Lump Sum Health Care Payment shall be made during
the portion of that sixty (60)-day period that occurs in the second calendar
year. Notwithstanding the foregoing, the Lump Sum Health Care Payment shall be
subject to the deferred payment provisions of Section V(d) of the Plan, to the
extent such payment exceeds the applicable dollar amount under section 402(g)(1)
of the Code for the year in which the Participant’s Separation from Service
occurs. The Lump Sum Health Care Payment shall constitute taxable income to the
Participant and shall be subject to the Company’s collection of all applicable
withholding taxes, and the Participant shall receive only the portion of the
Lump Sum Health Care Payment remaining after such withholding taxes have been
collected. It shall be the sole responsibility of the Participant and his or her
spouse and eligible dependents to obtain actual COBRA coverage under the
Company’s group health care plan.

 

40



--------------------------------------------------------------------------------

  c. Outplacement services for 1 week following the date of Separation from
Service.

 

C. General Severance Pay Benefit Without Six Months of Continuous Service.

For Eligible Employees in Grades 21 through 34 who have not completed six or
more months of Continuous Service but are eligible for a severance benefit under
Section IV(a)(i), if the Severance Pay Benefit becomes payable in connection
with a Separation from Service occurring at any time other than within the
Change Control Period as defined in paragraph A of this Appendix D, then the
Severance Pay Benefit shall be:

 

  1. 4 weeks of Regular Earnings.

 

  2. A lump sum cash payment (the “Lump Sum Health Care Payment”) in the amount
equal to one (1) times the amount by which (i) the monthly cost that would be
payable by the Participant, as measured as of the date of his or her termination
of employment, to obtain continued medical care coverage for the Participant and
his or her spouse and eligible dependents under the Company’s employee group
health plan, pursuant to their COBRA rights, at the level in effect for each of
them on the date of the Participant’s termination of employment exceeds (ii) the
monthly amount payable at such time by a similarly-situated executive whose
employment with the Company has not terminated to obtain group health care
coverage at the same level. The Company shall pay the Lump Sum Health Care
Payment to the Participant on the first regularly scheduled pay date for the
Participant’s former job and location that occurs within the sixty (60)-day
period measured from the date of his or her Separation from Service on which
both (A) the Release delivered by the Participant in accordance with Section
IV(a)(i)(2) of the Plan is effective following the expiration of the applicable
maximum review and revocation periods and (B) any waiver required of the
Participant pursuant to Section IV(a)(ii)(3) of the Plan has been delivered on a
timely basis to the Company and in the case of such waiver the thirty (30)-day
maximum delivery period has expired, or on such subsequent date thereafter as
the Company may determine in its sole discretion, but in no event shall such
payment be made later than the last day of such sixty (60)-day period, provided
(i) such Release and waiver have each been delivered to the Company within the
required time period following the Participant’s Separation from Service, as set
forth in Section IV, (ii) such Release has not been revoked and (iii) should
such sixty (60)-day period measured from the date of the Participant’s
Separation from Service extend over two calendar years, then the Lump Sum Health
Care Payment shall be made during the portion of that sixty (60)-day period that
occurs in the second calendar year. Notwithstanding the foregoing, the Lump Sum
Health Care Payment shall be subject to the deferred payment provisions of
Section V(d) of the Plan, to the extent such payment exceeds the applicable
dollar amount under section 402(g)(1) of the Code for the year in which the
Participant’s Separation from Service occurs. The Lump Sum Health Care Payment
shall constitute taxable income to the Participant and shall be subject to the
Company’s collection of all applicable withholding taxes, and the Participant
shall receive only the portion of the Lump Sum Health Care Payment remaining
after such withholding taxes have been collected. It shall be the sole
responsibility of the Participant and his or her spouse and eligible dependents
to obtain actual COBRA coverage under the Company’s group health care plan.

 

  3. Outplacement services for 1 week following the date of Separation from
Service.

 

41